DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al (US 5,601,387), hereinafter Sanford, in view of Yamamoto et al (US 2015/0122523), in view of Yamamoto.

Regarding claim 1, Sanford discloses a screw driving tool (Fig. 1, item 10) configured to drive a screw (Fig. 2, item 22) into a workpiece (Fig. 2, item 24) with a tool accessory, the screw driving tool comprising: 
(Fig. 1, item 16) extending in a front-rear direction of the screw driving tool (Fig. 1, housing 16 extends in a front-rear direction); 
A motor (Col. 3, lines 54-62) housed in the housing; 
A spindle (Fig. 2, item 34) that is an elongate member extending in the front-rear direction along a drive axis and supported by the housing so as to be rotatable around the drive axis (Col. 4, lines 11-31), the spindle having a front end portion (Fig. 2, item 32) configured to detachably hold the tool accessory (Col. 4, lines 11-31), the spindle being configured to be rotationally driven at least in a forward direction by power transmitted from the motor (Col. 4, lines 11-31), the forward direction corresponding to a direction of tightening the screw with the tool accessory (Col. 4, lines 11-31); 
A locator (Fig. 2, item 18, 44, 46) slidably mounted on a front end portion of the housing such that an entirety (Fig. 2, item 44, 46) of the locator is configured to move in the front-rear direction relative to the housing and the spindle when the locator engages the workpiece (Col. 4, line 32-Col. 5, line 22) and the workpiece applies a force against the locator along the drive axis (Col. 4, line 32-Col. 5, line 22), the locator being configured to define a depth to which the screw is driven into the workpiece (Col. 4, line 32-Col. 5, line 22); 
An element (Fig. 2, item 28, 30) configured to control driving of the motor, wherein: 
rotational driving of the spindle in the forward direction is started in response to the spindle being pressed rearward via the tool accessory (Col. 3, line 55-Col. 4, line 31); and 
the rotational driving of the spindle in the forward direction is stopped when the locator is in a specified position due to the force applied by the workpiece against the locator (Col. 7, lines 8-30).
Sanford is silent about a first detecting mechanism configured to detect a position of the locator in the front- rear direction relative to the housing and the element being a controller wherein the rotational driving of the spring is stopped when the first detecting mechanism detects that the locator is in a specified potion, the specified position being located rearward of a most forward position within a moving range of the locator.
However, Yamamoto teaches a first detecting mechanism (Fig. 2, item 162) configured to detect a position of the locator in the front-rear direction (Para. 0048, detecting mechanism 162 detects position of spindle 150 which correlates to the position of locator 105) (Para. 0064); and  a (Fig. 6, item 180) configured to control driving of the motor (Para. 0046), wherein: rotational driving of the spindle in the forward direction is started in response to the spindle being pressed rearward via the tool accessory (Para. 0040 and 0041); and the rotational driving of the spindle in the forward direction is stopped when the first detecting mechanism detects that the locator is disposed in a specified position (Para. 0040 and 0041) (Para. 0064), the specified positon being located rearward of a most forward position within a moving range of the locator (Para. 0064).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sanford and Yamamoto to modify the device of Sanford to include the sensor and controller of Yamamoto.  A person of ordinary skill in the art would have been motivated to make such change because doing so would only require a simple substitution of the control element of Sanford for the sensor and controller system of Yamamoto.

Regarding claim 2, Sanford discloses the screw driving tool as defined further comprising: an operating member (Fig. 1, item 12) configured to be activated by a user, wherein the controller is configured to start driving the motor when the operating member is activated and the spindle is pressed rearward via the tool accessory (Col. 3, line 55-Col. 4, line 31).

Regarding claim 3, Sanford discloses the screw driving tool wherein the controller is configured to stop driving the motor when the locator is in the specified position (Col. 7, lines 8-30).
Sanford does not expressly disclose the controller is configured to stop driving the motor when the first detecting mechanism detects that the locator is in the specified position.
However, as combined above Yamamoto teaches the controller is configured to stop driving the motor when the first detecting mechanism detects that the locator is in the specified position (Para. 0062-0064).

Regarding claim 4, Sanford discloses the screw driving tool further comprising: an operating member (Fig. 1, item 12) configured to be activated by a user, wherein the controller is configured to: start driving the motor when the operating member is activated and the spindle is pressed rearward via (Col. 3, line 55-Col. 4, line 31), in a case where the selected rotating direction is the forward direction (Col. 3, line 55-Col. 4, line 31), thereby starting rotational driving of the spindle in the forward direction.
Sanford does not expressly disclose a direction-selecting member configured to be operated by the user to select a rotating direction of the spindle between the forward direction and a reverse direction, the reverse direction corresponding to a direction of loosening the screw with the tool accessory, wherein the controller is configured to start driving the motor only in response to the operating member being activated, in a case where the selected rotating direction is the reverse direction, thereby starting rotational driving of the spindle in the reverse direction.
However, Yamamoto teaches a direction-selecting member (Fig. 1, item 107b) configured to be operated by the user to select a rotating direction of the spindle between the forward direction and a reverse direction (Para. 0032), the reverse direction corresponding to a direction of loosening the screw with the tool accessory (Para. 0032), wherein the controller is configured to start driving the motor only in response to the operating member being activated (Para. 0040 and 0041), in a case where the selected rotating direction is the reverse direction, thereby starting rotational driving of the spindle in the reverse direction (Para. 0040 and 0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sanford and Yamamoto to modify the tool of Sanford to include the direction-selecting member of Yamamoto.  A person of ordinary skill in the art would have been motivated to make such change in order to insert and remove the screw with ease.

Regarding claim 5, Sanford in view of Yamamoto, as combined above, discloses the screw driving tool further comprising: a detecting mechanism (Yamamoto, Fig. 2, item 162) configured to detect that the spindle is pressed rearward (Yamamoto, Para. 0048).
Sanford in view of Yamamoto does not expressly disclose that the detecting mechanism is a second detecting mechanism.  However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to utilize two detecting devices rather than one detecting device, as taught by Sanford in view of Yamamoto.  A person of ordinary skill in the art would have been 

Regarding claim 6, Sanford in view of Yamamoto, as combined above, discloses the screw driving tool as defined in claim 5, wherein the controller is configured to: start driving the motor in response to the spindle being pressed rearward via the tool accessory, thereby starting rotational driving of the spindle in the forward direction, (Yamamoto, Para. 0040 and 0041) and stop driving the motor when the first detecting mechanism detects that the locator is located in the specified position, thereby stopping rotational driving of the spindle in the forward direction (Yamamoto, Para. 0040 and 0041).

Regarding claim 7, Sanford discloses the screw driving tool further comprising: a clutch mechanism (Fig. 2, item 28, 30) in a transmission path of the power from the motor to the spindle and configured to be switched between a transmission-enabled state (Col. 7, lines 8-30) and a transmission-disabled state (Col. 7, lines 8-30), the clutch mechanism being configured such that the power of the motor can be transmitted to the spindle in the transmission-enabled state (Col. 7, lines 8-30) and such that the power of the motor cannot be transmitted to the spindle in the transmission-disenabled state (Col. 7, lines 8-30).

Regarding claim 8, Sanford discloses the screw driving tool wherein the clutch mechanism is configured to be held in the transmission-disabled state when the spindle is not pressed rearward (Col. 7, lines 8-30), and to be switched to the transmission-enabled state in response to the spindle being pressed rearward via the tool accessory (Col. 7, lines 8-30).

Regarding claim 9, Sanford does not expressly disclose the screw driving tool wherein: the clutch mechanism is configured to be electrically switched between the transmission-enabled state and the transmission-disabled state, and the controller is configured to electrically switch the clutch mechanism to the transmission-disabled state when the first detecting mechanism detects that the locator is in the specified position.
(Para. 0048-0050) (Para. 0062-0064), and the controller is configured to electrically switch the clutch mechanism to the transmission-disabled state when the first detecting mechanism detects that the locator is disposed in the specified position (Para. 0048-0050) (Para. 0062-0064).

Regarding claim 10, Sanford in view of Yamamoto, as combined above, discloses the screw driving tool further comprising: 
A detecting mechanism (Yamamoto, Fig. 2, item 162) configured to detect that the spindle is pressed rearward, and 
Wherein the controller is configured to electrically switch the clutch mechanism to the transmission-enabled state when the detecting mechanism detects that the spindle is pressed rearward (Yamamoto, Para. 0062-0064).
Sanford in view of Yamamoto does not expressly disclose that the detecting mechanism is a second detecting mechanism.  However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to utilize two detecting devices rather than one detecting device, as taught by Yamamoto.  A person of ordinary skill in the art would have been motivated to make such change in order to monitor the position of various components within the tool and minimize potential error in the tool by using multiple detecting mechanisms.

Regarding claim 11, Sanford does not expressly disclose the screw driving tool the clutch mechanism includes an electromagnetic clutch.
However, as combined above, Yamamoto teaches the clutch mechanism includes an electromagnetic clutch (Para. 0073).

Regarding claim 12, Sanford discloses the screw driving tool further comprising: an operating member (Fig. 1, item 12) configured to be activated by a user (Col. 3, line 55-Col. 4, line 31).

However, Yamamoto teaches a direction-selecting member (Fig. 1, item 107b) configured to be operated by the user to select a rotating direction of the spindle between the forward direction and a reverse direction (Para. 0032), the reverse direction corresponding to a direction of loosening the screw with the tool accessory (Para. 0032), wherein the controller is configured to start driving the motor only in response to the operating member being activated (Para. 0040 and 0041), in a case where the selected rotating direction is the reverse direction, thereby starting rotational driving of the spindle in the reverse direction (Para. 0040 and 0041).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sanford and Yamamoto to modify the tool of Sanford to include the direction-selecting member of Yamamoto.  A person of ordinary skill in the art would have been motivated to make such change in order to insert and remove the screw with ease.

Regarding claim 13, as combined above, Sanford in view of Yamamoto teaches the screw driving tool as defined wherein the first detecting mechanism is within the housing (Yamamoto, Fig. 3, item 162).

Regarding claim 14, Sanford discloses the screw driving tool further comprising a biasing member (Fig. 4, item 48) configured to bias the locator toward the most forward position (Col. 5, line 42-Col. 6, line 22).

Regarding claim 15, Sanford discloses the screw driving tool wherein the locator includes: a first part (Fig. 2, item 44) slidably mounted on the front end portion of the housing so as to be movable in the (Fig. 2, item 46) coupled to the first part such that an amount of forward protrusion of the second part from the first part is adjustable (Col. 4, line 47-Col. 5, line 23), and wherein the first part and the second part are configured to move together as one unit in the front-rear direction relative to the housing and the spindle when the second part engages the workpiece and the workpiece applies a force against the second part (Col. 4, line 47-Col. 5, line 23) (Col. 7, lines 8-30).

Regarding claim 16, Sanford discloses the screw driving tool further comprising a biasing member (Fig. 4, item 48) between the housing and the first part, the biasing member being configured to bias the entirety of the locator via the first part toward the most forward position (Col. 5, line 42-Col. 6, line 22)..

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731